DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-2, 6-11, 13-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusic et al. (US 5960251) in view of Wu et al. (US 2015/0132476), further in view of Debroy (US 5074978). 	Regarding claims 1 and 6, Brusic et al. teach “a process for finishing a conductive metallic layer (title), the process comprising:  	coating a silver ink on the conductive metallic layer (column 7, lines 4-14) comprising copper or a copper alloy (abstract); and,  	decomposing the silver ink to form a solderable coating of silver metal on the conductive metallic layer (column 7, lines 14-17).” 	Brusic et al. fail to teach that the ink is “molecular silver ink comprising a silver carboxylate, a carrier and a polymeric binder comprising polyester, polyimide, polyether imide, polyether or any mixture thereof.”  However, Wu et al. teach using a molecular silver ink comprising a silver carboxylate (abstract), a carrier (paragraph 9) and a polymeric binder (paragraph 40: polyester) instead of a silver particle ink like the one used by Brusic et al. in order to overcome the drawbacks of such particle inks, including inconsistent and unreliable conductive features, instability of the ink composition, and high cost (paragraph 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the molecular silver ink of Wu et al. to form the silver features of Brusic et al. in order to overcome the drawbacks of the silver particle ink. 	Regarding the limitation that the polyester be “hydroxyl- and/or carboxyl-terminated,” Examiner asserts that one having ordinary skill in the art could at once envisage a hydroxyl-and/or carboxyl-terminated polyester when presented with the teaching of Wu et al. to use a  
Examiner asserts that one having ordinary skill in the art could at once envisage a hydroxyl-and/or carboxyl-terminated polyester when presented with the teaching of Wu et al. to use a polyester as an adhesion promoter (paragraph 40).  This is especially true, since polyesters are generally created with either an excess of polyols, or an excess of dibasic acids, in order to form the polyester. The former scenario results in hydroxyl-terminated polyester, while the latter results in carboxyl-terminated polyester.  Examiner notes that being hydroxyl-and/or carboxyl-terminated satisfies the limitation that the binder comprise a functional group “that render the polymeric binder compatible with the carrier.” 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
First of all, an alternative rejection based upon the ordinary artisan being able to “at once envisage” hydroxyl or carboxyl terminated polyester based upon the broad disclosure of “polyester.”  
Secondly, Examiner maintains that one having ordinary skill in the art would reasonably expect that the teachings of Debroy et al. that a hydroxyl terminated polyester would still have the adhesion promoting properties when used in the modified process of Brusic et al., since the components of the solution of Debroy et al. are similar to that used in the modified method of Brusic et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853